Citation Nr: 1327040	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  11-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable disability rating for mechanical thoracolumbar muscle strain associated with chronic recurrent left shoulder dislocation, status post Bankart capsular reconstruction, residuals supraspinatous tendonopathy and laxity (minor).  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1983 to August 1987.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for the Veteran's mechanical thoracolumbar muscle strain.  The Veteran was assigned a noncompensable (0 percent) disability rating, retroactively effective from August 9, 2006, the date of his secondary service connection claim.  The Veteran filed a Notice of Disagreement (NOD) in November 2010, appealing the initial disability rating assigned.  The RO issued a Statement of the Case (SOC) in May 2011.  In May 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.  

In his Substantive Appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In an August 2012 letter, he was notified that his hearing had been scheduled for September 2012.  In a subsequent September 2012 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2012).

At the RO level, the RO in Lincoln, Nebraska, has jurisdiction over the appeal.

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.





REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

While the supplemental statement of the case issued in February 2012 notes review of VA treatment records from NWIHS dated from March 2011 to January 2012, these records are neither associated with the paper claims file nor uploaded in the  electronic file.  Upon remand, all pertinent VA records since March 2011 must be obtained and associated with the file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the Veteran's thoracolumbar spine disability is currently rated under 38 C.F.R. § 4.71a, DC 5237 (2012), which considers the Veteran's limitation of motion of the lumbar spine in determining the appropriate disability rating.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.

At the recent VA spine examination in May 2011, the Veteran reported flare-ups and pain in his lumbar spine.  In this regard, the VA examiner did not adequately address the DeLuca and Mitchell requirements.  The VA examiner found that the Veteran did have pain upon active ranges of motion of the lumbar spine and upon repetitive motion of the spine.  The examiner, however, did not address where pain starts upon range of motion testing.  The examiner also did not discuss whether any functional loss is attributable to pain during flare-ups.  Therefore, the Board finds the VA examination is inadequate.  Thus, on remand, the Veteran should be afforded another VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA records from NWIHS since March 2011 that have not been secured for inclusion in the record.  

2.  After obtaining the above records, provide a VA spine examination to the Veteran in order to assist in evaluating the severity of his service-connected mechanical thoracolumbar muscle strain.  The Veteran's claims folder must be reviewed by the examiner.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



